Citation Nr: 0835136	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for status post strain 
of the right knee.

2.  Entitlement to service connection for status post strain 
of the left knee.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from August 2000 to May 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent evidence does not objectively demonstrate 
any current right knee disability.

2.  The competent evidence does not objectively demonstrate 
any current left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated in 
service, nor can it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

2.  A left knee disorder was not incurred or aggravated in 
service, nor can it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2005, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  Also, in August 2006, VA sent the 
veteran a letter which described how VA determines disability 
ratings and effective dates. 

The Board finds that the contents of the July 2005 and August 
2006 letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess.  While the August 2006 letter was sent 
subsequent to initial adjudication of the claim, the defect 
in timing is cured by the subsequent readjudication of the 
claim in the June 2007 SOC.  In addition, the April 2006 
rating decision and June 2007 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not asserted any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran contends that his current 
knee disorder is related to military service.  Specifically, 
the veteran served in the Army as an infantryman, and he 
states that the physical requirements of his military job 
caused his current knee disorder.  For example, in his August 
2007 substantive appeal, the veteran asserts that while in 
service, he was assigned to foot patrols nearly every day 
wherein he had to carry full gear weighing up to 120 pounds.  
This was one of the activities, according to the veteran, 
that took a toll on his already worn-out knees.  

The Board will begin by reviewing the veteran's service 
treatment records (STRs).  His service entrance examination 
in July 2000 was normal, with no mention of knee pain or any 
diagnoses regarding the knee.  

Then, in November 2000, while in 10 weeks of Basic Combat 
Training, the veteran reported 1 month of anterior knee pain, 
exacerbated with deep knee bends, climbing and descending 
stairs, and prolonged sitting and standing.  The doctor 
observed an antalgic gait and full range of motion of the 
knees.  The ligaments were all stable.  There was no 
crepitus, but the patella facet was noted to be tender to 
palpation.  The doctor diagnosed bilateral iliotibial band 
syndrome and gave the veteran pain medication.  It was noted 
that if the pain did not subside at the next visit, the 
doctor would prescribe physical therapy.  

There was no additional documentation of knee problems in the 
STRs.  Indeed, no abnormalities were shown in the separation 
examination in March 2005, and 
the veteran checked "no" next to "knee trouble (e.g., 
locking, giving out, pain or ligament injury, etc.)" in a 
report of medical history completed at that time.    

Following service, the first documentation of knee pain is 
found in the October 2005 VA examination.  At that 
examination, the veteran reported knee pain during basic 
training, with intermittent knee pain since that time.  He 
stated he experienced pain every week or 2 weeks, with no 
flare-ups.  He did not wear a brace.  He further stated the 
left knee popped, but the right did not.  He denied swelling 
and reported that the knee pain did not interfere with his 
job.  On physical examination, there was no tenderness of the 
knees upon manipulation.  Ligaments were stable.  There was 
audible popping of the right knee but not of the left.  
Lachman's sign was negative.  Range of motion of both knees 
was 0 to 140 degrees on flexion and extension with no pain.  
There was no fatigue, impaired endurance, or weakened 
movement.  X-rays taken of the knees were normal.  The 
examiner diagnosed status post strain with no limitation of 
motion of both knees.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of arthritis.  
Indeed, there has been no diagnosis of arthritis and x-rays 
taken in October 2005 were negative.  Thus, because the 
evidence fails to establish any clinical manifestations of 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease are not satisfied.  

Moreover, the weight of the competent evidence is against a 
grant of service connection on a direct basis.  In fact, the 
October 2005 VA examination, while diagnosing "status post 
strain" actually failed to reveal any objective findings of 
disability.  Specifically, there was no limitation of motion 
of either knee and x-rays were normal.  No other post-service 
evidence objectively demonstrates current disability of 
either knee.  Therefore, the claims of entitlement to service 
connection must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even if the competent evidence could be favorably construed 
such as to enable a finding of current disability, the 
veteran would still not prevail in his service connection 
claims.  Indeed, the claims file contains no competent 
evidence positing a causal relationship between any current 
right and left knee disorders and active service.    

We recognize the sincerity of the veteran's belief that he 
has a disability at this time which was caused by active 
service.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In this case, the weight of the competent evidence is against 
a grant of service connection.  There are no competent 
opinions relating the veteran's current knee disorder to 
military service, nor is there medical documentation showing 
chronicity of the condition since service.  Because the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor. 


ORDER

Entitlement to service connection for status post strain of 
the right knee is denied.

Entitlement to service connection for status post strain of 
the left knee is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


